Citation Nr: 1403709	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2004 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This matter was previously before the Board in February 2012, at which time the Board remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets additional delay, but additional development is needed before the issue on appeal is adjudicated. 

The Veteran asserts that he experiences a left knee disability which he incurred in active service or, in the alternative, which developed secondary to his service-connected right knee disability.

The Veteran's July 2007 service medical records show that he injured his knees while jumping off a truck.  The Veteran received a diagnosis of bilateral knee patellofemoral syndrome.  A March 2009 VA examination showed no abnormal findings in the left knee.  However, VA treatment records to show complaints of bilateral knee pain, which has continued since the Veteran's active service.  Private treatment records from March 2010 show a finding of crepitus in the left knee, with decreased range of motion and pain at the ends of the range of motion.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed left knee.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that, pursuant to the Board's February 2012 remand instructions, the Veteran was scheduled for a VA examination twice in May 2012 and failed to report for his appointments.  In a December 2013 statement, the representative requested a new examination.  The Veteran expressed his continued interest in attending an examination.  Thus, he should be scheduled for another examination.  The Veteran is advised to appear and participate in any scheduled VA examination.  Should the Veteran choose not to appear without good cause, his claim will be adjudicated based on the evidence of record and may be denied.  38 C.F.R. § 3.655 (2013).   

Additionally, all current medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records not yet associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left knee disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In providing the opinions, the examiner is requested to reconcile the opinion provided in the March 2009 VA examination report.  The examiner should provide the following:

(a) The examiner should identify all diagnosed left knee disabilities and opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include chronic left knee strain, is related to the Veteran's active service.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include chronic left knee strain, was caused by the Veteran's service-connected right knee disability or other service-connected disability.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability, to include chronic left knee strain, is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected right knee disability or any other service-connected disability.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

